Exhibit 10.26

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 23rd day of September,
2014, is entered into by Cerulean Pharma Inc., a Delaware corporation with its
principal place of business at 840 Memorial Drive, 5th Floor, Cambridge, MA
02139 (the “Company”), and Alejandra V. Carvajal (the “Employee”) with the
address at 12 Wyman Street, Waban, MA 02468.

The Company desires to employ the Employee and the Employee desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties hereto, the parties agree
as follows:

1. Term of Employment. The Company hereby agrees to employ the Employee and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, commencing on September 23, 2014 (the “Commencement Date”).
There shall be no definite term of employment, and the Employee’s employment
shall be at-will such that both the Company and the Employee remain free to end
the employment relationship for any reason, at any time, with or without notice.

2. Title and Capacity. As of the Commencement Date, the Employee shall serve as
Vice President, General Counsel of the Company and shall report to the Chief
Executive Officer of the Company. The Employee shall be based at the Company's
headquarters in Cambridge, Massachusetts.

The Employee agrees to undertake the duties and responsibilities inherent in
such position and such other duties and responsibilities as the Chief Executive
Officer shall from time to time reasonably assign to her. The Employee agrees to
devote her entire business time, attention and energies to the business and
interests of the Company. The Employee may engage in outside business activities
for third parties only with the prior written consent of the Board and the Board
shall consider for approval only those proposed activities which do not (i)
interfere with job attendance or performance or (ii) present any type of
conflict of interest with the business of the Company. The Employee agrees to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company.

3. Compensation and Benefits.

3.1 Base Salary. As of the Commencement Date, the Company shall pay the
Employee, in accordance with the Company's regular payroll practices, a base
salary at the annualized rate of $280,000, payable at the rate of $11,666.66 on
a semi-monthly basis, subject to adjustment thereafter by the Board of Directors
of the Company (the “Board”) or the Chief Executive Officer.

3.2 Bonus.

(a) The Employee will be eligible to receive a one-time cash signing bonus of
$50,000 (the “Signing Bonus”), which will be paid as soon as practicable
following the Commencement Date subject to and in accordance with the Company’s
regular payroll practices.

(b) In addition, the Employee will be eligible to receive a performance-based
annual bonus for each fiscal year in which she is employed by the Company in the
capacity of Vice President, General Counsel. This bonus shall be based upon
reasonably attainable annual quantitative and qualitative performance objectives
established by the Board or the Chief Executive Officer. The Employee’s annual
bonus level target shall be set at 30 percent (30%) of the Employee’s base
salary for the currently applicable fiscal year and shall be subject to
adjustment thereafter by the Board or the Chief Executive Officer. The Board or
the Chief Executive Officer will determine, in its sole discretion, based upon
its review of the achievement of the performance objectives for a given fiscal
year, whether (and in what amount) a bonus award is payable to the Employee. Any
bonus awarded to the Employee for fiscal year 2014 will be prorated for the
Employee’s length of service within such year; provided, however, that
notwithstanding the Commencement Date, the Board or Chief Executive Officer, as
applicable, shall determine the Employee’s 2014 annual bonus, if any, as if the
Employee had commenced employment with the Company on February 1, 2014. To be
eligible to receive a bonus award, the Employee must be an active employee on
the date any such bonuses are distributed.

(c) If the Employee voluntarily resigns her employment other than for Good
Reason (as defined in Section 4.2), or if the Company terminates the Employee
for Cause (as defined in Section 4.3) (i) before the first anniversary of the
Commencement Date, the Employee shall repay, on a pre-tax basis, the Signing
Bonus and a pro-rated portion of her 2014 annual bonus, if any, attributable to
the period beginning February 1, 2014 and ending on the day immediately
preceding the Commencement Date (together such amounts, the “Repayment Amount”)
or (ii) on or after the first anniversary of the Commencement Date but before
the second anniversary of the Commencement Date, the Employee shall repay, on a
pre-tax basis, fifty percent (50%) of the Signing Bonus. Any amounts required to
be repaid pursuant to this Section 3.2(c) shall be deducted from any amounts due
to the Employee from the Company, including without limitation any salary,
commissions, bonuses, vacation or other paid leave, severance or separation pay,
and expense reimbursements, subject to applicable law. If such deduction does
not fully satisfy the amount required to be repaid to the Company, the Employee
agrees to repay the remaining unpaid balance of any such amount to the Company
within thirty (30) days of the termination of the Employee’s employment.

--------------------------------------------------------------------------------

3.3 Employee Benefits. The Employee shall be entitled to participate in all
benefit plans and programs that the Company establishes and makes available to
its employees to the extent that the Employee is eligible under (and subject to
the provisions of) the plan documents governing those programs. The Employee
shall be entitled to fifteen (15) days paid vacation per year plus personal days
and paid holidays generally offered by the Company to its employees, each to be
administered in accordance with Company policy.

3.4 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of her duties,
responsibilities or services under this Agreement in accordance with the
Company’s expense reimbursement policies as set forth in the Company’s employee
handbook, a copy of which has been provided to the Employee. The reimbursement
of expenses hereunder shall be subject to the terms and conditions set forth in
Section 19(e) of this Agreement.

3.5 Equity. Subject to Board approval and the terms of the Company’s 2014 Stock
Incentive Plan, the Company will grant the Employee an option to purchase 55,000
shares of common stock of the Company $.0001 par value per share (“Common
Stock”) at an exercise price equal to the fair market value of the Common Stock
on the date of grant (the “Option”). Twenty-five percent (25%) of the shares
subject to the Option shall vest on the first anniversary of the Commencement
Date subject to the Employee’s continuing employment with the Company and the
remainder of the shares shall vest monthly over the next thirty-six (36) months,
in equal monthly amounts, subject to the Employee’s continuing employment with
the Company.

3.6 Withholding. All salary, bonus and other compensation or benefits payable to
the Employee shall be subject to applicable withholdings and taxes.

4. Payments Upon Resignation By The Employee Without Good Reason or Termination
By The Company For Cause.

4.1 Payment upon Voluntary Resignation or Termination for Cause. If the Employee
voluntarily resigns her employment other than for Good Reason, or if the Company
terminates the Employee for Cause, the Company shall pay the Employee all
accrued and unpaid base salary through the Employee’s date of termination and
any vacation that is accrued but unused as of such date. The Employee shall not
be eligible for any severance or separation payments (including, but not limited
to, those described in Section 7 of this Agreement) or any continuation of
benefits (other than those provided for under the Federal Consolidated Omnibus
Budget Reconciliation Act (“COBRA”)), or any other compensation pursuant to this
Agreement or otherwise. The Employee also shall have such rights, if any, with
respect to outstanding equity awards as may be provided under the agreement
applicable to each.

4.2 Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
means the occurrence, without the Employee’s written consent, of any of the
events or circumstances set forth in clauses (a) through (c) below, provided,
however, that an event described in clauses (a) through (c) below shall not
constitute Good Reason unless it is communicated in writing, within 90 days of
the first occurrence of an event giving rise to the claim, by the Employee to
the Board or its successor and unless it is not corrected by the Company or its
successor within thirty (30) days of the Company’s receipt of such written
notice:

(a) the material diminution of the Employee’s duties, authority or
responsibilities;

(b) a material reduction in the Employee’s base salary; or

(c) a change by the Company in the location at which the Employee performs her
principal duties for the Company to a new location that is both (i) outside a
radius of 50 miles from the Employee’s principal residence and (ii) more than 30
miles from the location at which the Employee performed her principal duties for
the Company.

If the Company fails to timely correct an event of Good Reason, the termination
of Executive’s employment shall become effective 60 days after such notice is
received by the Company.

4.3 Definition of “Cause”. For purposes of this Agreement, “Cause” is defined
as: (i) a good faith finding by the Company (excluding the Employee, if
applicable) of (a) the Employee’s failure to (1) perform reasonably assigned
lawful duties or (2) comply with a lawful instruction of the Company so long as,
in the case of (2), the instruction is consistent with the scope and
responsibilities of the Employee’s position, or (b) the Employee’s dishonesty,
willful misconduct or gross negligence, or (c) the Employee’s substantial and
material failure or refusal to perform according to, or to comply with, the
policies, procedures or practices established by the Company or the Board and,
in the case of (a) or (c), the Employee has had ten (10) days written notice to
cure her failure to so perform or comply; or (ii) the Employee’s indictment, or
the entering of a guilty plea or plea of “no contest” with respect to a felony
or any crime involving moral turpitude.

5. Termination Without Cause; Resignation for Good Reason. If the Employee’s
employment with the Company is terminated by the Company without Cause (as
defined in Section 4.3), or by the Employee’s voluntary resignation for Good
Reason (as defined in Section 4.2), other than in connection with a Change in
Control (as defined in Section 7.2(a)), then the Employee shall be paid all
accrued and unpaid base salary and any accrued but unused vacation through the
date of termination.

--------------------------------------------------------------------------------

6. Termination by Reason of Death or Disability.

6.1 If the Employee’s employment with the Company is terminated by reason of the
Employee’s death or Disability (as defined below), then the Employee (or her
estate, if applicable) shall be paid, within thirty (30) days of the date of the
Employee’s death or determination of Disability, all accrued and unpaid base
salary and any accrued but unused vacation through the date of termination.

6.2  For purposes of this Agreement, “Disability” shall mean the Employee's
absence from the full-time performance of the Employee’s duties with the Company
for 180 consecutive calendar days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative.

7. Termination Following Change of Control.

7.1 Benefits to Employee Upon a Change of Control Termination. In the event of a
Change of Control Termination (as defined in Section 7.2(c) below), the Employee
shall be entitled to all accrued and unpaid base salary and any accrued but
unused vacation through the date of termination. In addition, subject to the
Employee’s execution and non- revocation of a binding severance and mutual
release agreement in a form satisfactory to the Company (hereinafter, a
“Severance Agreement”) and subject to the terms and conditions of Section 19 of
this Agreement, the Employee shall be eligible to receive the following
separation benefits:

(a)  an amount equal to the product of (i) one twelfth (1/12) of the Employee’s
then-current annualized base salary (provided, however, that if Employee’s
employment is terminated by the Employee’s voluntary resignation for Good Reason
as a result of the Company’s material reduction of the Employee’s base salary,
then the Employee’s then- current annualized base salary shall refer to her base
salary as in effect immediately before such material reduction took effect) and
(ii) six (6), less any amounts required to be withheld under applicable law,
which amount shall be payable, in full and in a lump-sum cash payment on the
Payment Commencement Date (as defined below); provided, however, that if the
Employee’s date of termination occurs prior to the closing of the Change of
Control, then the amount payable hereunder shall instead be paid in six (6)
substantially equal monthly installments, in accordance with the Company’s
payroll practices in effect from time to time beginning on the Payment
Commencement Date;

(b)  the amount of any bonus for the prior year that was approved but not yet
paid to the Employee at the time of the Employee’s termination of employment,
less any amounts required to be withheld under applicable law, which amount
shall be paid in a manner and timing consistent with the payments to other
similarly situated employees and consistent with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) but in no
event later than March 15 of the year following the year of performance;
provided, with respect to the separation benefits described in both Sections
7.1(a) and (b), that the Severance Agreement has been executed and any
applicable revocation period with respect thereto has expired within sixty (60)
days following the Employee’s date of termination (such 60th day, the “Payment
Commencement Date”), provided, however, that if the 60th day following the
Employee’s date of termination occurs in the calendar year following the year of
termination, then the Payment Commencement Date shall be no earlier than January
1 of the year following the year of termination;

(c)  upon the Employee’s termination from employment pursuant to this Section 7,
the Company shall make contributions to the cost of COBRA (Consolidated Omnibus
Budget Reconciliation Act) coverage on behalf of the Employee and any applicable
dependents for a period of six (6) months after the Employee’s termination if
the Employee elects COBRA coverage, and only for so long as such coverage
continues in force; provided, however, that if the Employee commences new
employment and is eligible for a new group health plan, the Company’s
contributions toward COBRA coverage shall end when the new employment begins.
The cost of COBRA shall be determined on the same basis as the Company’s
contribution to Company-provided health and dental insurance coverage in effect
immediately before termination of the Employee’s employment for an active
employee with the same coverage elections. At the end of the six (6) month
period, the Employee may continue such COBRA, if applicable, and shall be
responsible for all premiums thereafter; and

(d) full and immediate vesting of any equity awards subject to time- based
vesting that are outstanding at the time of the termination of the Employee’s
employment. Any of the Employee’s outstanding awards at the time of the
termination will remain exercisable following termination to the extent set
forth in the applicable award agreements.

--------------------------------------------------------------------------------

7.2 Key Definitions. As used herein, the following terms shall have the
following respective meanings:

(a) “Change in Control” means an event or occurrence set forth in any one or
more of subsections (i) through (iii) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection), provided that such event
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i):

(i)  the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 50% of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); or

(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring

Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; or

(iii) approval by the stockholders of the Company of a complete or substantially
complete liquidation or dissolution of the Company.

(b) “Change in Control Date” means the first date during the period of time the
Employee is employed pursuant to this Agreement on which a Change in Control
occurs. Anything in this Agreement to the contrary notwithstanding, if (a) a
Change in Control occurs, (b) the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and (c) it
is reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the date of such termination of employment.

(c)  Change of Control Termination occurs where the Employee is terminated
without Cause (as defined in Section 4.3) or resigns for Good Reason (as defined
in Section 4.2), in either case within twelve (12) months following the Change
in Control Date.

8. Mitigation. The Employee shall not be required to mitigate the amount of any
payment or benefits provided for in Section 7 by seeking other employment or
otherwise except with regard to medical and dental coverage if new employment is
obtained.

9.  Survival. The provisions of Section 7 shall survive the termination of this
Agreement for any reason.

10. Invention and Non-Disclosure Agreement. The Employee and the Company shall
enter into the Invention and Non-Disclosure Agreement attached hereto as Exhibit
A, effective as of the Commencement Date.

11. Immigration Reform and Control Act. On the Commencement Date, the Employee
shall complete, as required by law, the Employment Eligibility Verification Form
I-9 and shall provide the Company with appropriate documents to establish the
Employee’s eligibility to work in the United States (e.g., Social Security card
and driver’s license, or United States passport). The Employee’s employment is
contingent upon the Employee’s ability to provide the Company with satisfactory
proof of the Employee’s identity and authorization to work in the United States.

12. Notices. Any notices delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery signature required via a reputable
nationwide overnight courier service, to the Company’s address set forth in the
introductory paragraph hereto or to the home address of the Employee then on
file with the Company, as applicable. Either party may change the address to
which notices are to be delivered by giving notice of such change to the other
party in the manner set forth in this Section 12.

--------------------------------------------------------------------------------

13. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

14.  Entire Agreement. This Agreement and all exhibits hereto constitute the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

15. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within the Commonwealth of Massachusetts),
and the Company and the Employee each consents to the jurisdiction of such a
court. The Company and the Employee each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

17.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Employee are personal and shall not be assigned by her.

18. Acknowledgment. The Employee states and represents that she has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that she has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs her name of her own free
act.

19. Payments Subject to Section 409A. Subject to the provisions in this Section
18, any severance payments or benefits under this Agreement shall begin only
upon the date of the Employee’s “separation from service” (determined as set
forth below) which occurs on or after the date of termination of the Employee’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Employee under this
Agreement:

(a) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(b) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

(c) If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of Section
409A), then:

(i) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
paid in the manner (and at the times) set forth in this agreement; and

(ii) Each installment of the severance payments and benefits due under this
Agreement that is not described in paragraph c(i) above and that would, absent
this subsection, be paid within the six-month period following the Employee’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Employee’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Employee’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation §
1.409A- 1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Employee’s second taxable year following the taxable year in which the
separation from service occurs.

(d) The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation § 1.409A-1(h).

--------------------------------------------------------------------------------

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Employee or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant.

20. Miscellaneous.

20.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

20.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

20.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

CERULEAN PHARMA INC.

 

 

 

By:

 

/s/ Oliver S. Fetzer

 

Title:

 

President & CEO

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Alejandra V. Carvajal

 

Alejandra V. Carvajal

 

--------------------------------------------------------------------------------

Exhibit A

Non-Disclosure, Non-Competition, and Assignment of Intellectual Property
Agreement